457 F.2d 503
UNITED STATES of America, Plaintiff and Appellee,v.Kenneth James CAPOZZO, Appellant.
No. 72-1143.
United States Court of Appeals,Ninth Circuit.
April 14, 1972.

Coleman A. Blease (argued), of Karlton, Blease & Vanderlaan, Sacramento, Cal., for appellant.
John F. Cooney, Jr., Asst. U. S. Atty.  (argued) F. Steele Langford, Asst. U. S. Atty., James L. Browning, Jr., U. S. Atty., San Francisco, Cal., for plaintiff-appellee.
Before CHAMBERS and ELY, Circuit Judges, and TAYLOR, District Judge.*
PER CURIAM:


1
The judgment of conviction is affirmed.



*
 The Honorable Fred M. Taylor, United States District Judge for the District of Idaho, sitting by designation